Citation Nr: 1735808	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  06-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a compensable disability rating for right knee degenerative joint disease with limitation of flexion prior to January 8, 2013, and a rating in excess of 10 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to May 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2011, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2012 and February 2015, when it was remanded for further development, to include providing the Veteran current VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).
 
In January 2016, the Board denied the appeal for increased disability ratings for the right knee limitation of flexion and entitlement to TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in October 2016 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.


FINDINGS OF FACT

1. Prior to August 15, 2008, the Veteran's right knee disability was characterized by a range of motion in excess of 45 degrees of flexion, including painful motion.

2. As of August 15, 2008, the Veteran's right knee disability was characterized by limitation of motion to 45 degrees of flexion or less when painful motion was considered.

3. As of January 8, 2013, the Veteran's right knee disability was characterized by limitation of motion to approximately 20 degrees of flexion when painful motion was considered.

4. The Veteran's right knee disability has been shown to render him incapable of engaging in reasonable gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for right knee disability with limitation of flexion were not met prior to August 15, 2008.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

2. As of August 15, 2008, the criteria for a 10 percent disability rating for limitation of flexion of the right knee were met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

3. As of January 8, 2013, the criteria for a 30 percent disability rating for limitation of flexion of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

4. The criteria for entitlement to schedular TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in June 2004.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Veteran's private medical providers and from VA.

The Veteran has undergone multiple VA examinations related to the disabilities on appeal.  See VA examinations from May 2006, August 2008, May 2010, January 2013, and June 2015.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings of 0 percent (noncompensable) and 10 percent have already been assigned for the Veteran's right knee limitation of flexion.  After a review of all of the evidence, the Board has adjusted the effective dates of those staged ratings and has included an additional rating of 30 percent, as explained more fully below.

There are multiple Diagnostic Codes which are used to assign disability ratings for knee disabilities and a Veteran may receive multiple ratings for disabilities of a single knee.  In this instance, the question of the appropriate disability rating for the Veteran's right knee is limited to the rating assigned for limitation of flexion; other aspects of right knee disability were previously addressed and are no longer on appeal before the Board.  The Board notes that the Veteran has argued for a higher disability rating for the period from June 2, 2000 to January 8, 2013.  However, the claim for increased disability rating was filed in April 2004 and the earliest possible date for any higher rating awarded as a result of that claim would be up to one year prior to the filing, or April 2003.  See 38 C.F.R. § 3.400.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Facts and Analysis

The record shows that the Veteran has been treated on multiple occasions for complaints of pain in the right knee, including pain radiating up his leg and chronic pain which interferes with standing and walking.  (See Medical Treatment Records, received 11/10/2004, pp. 1-21.)  He used a knee brace for better stability and took over-the-counter painkillers for his pain.

At a VA examination in May 2006 the Veteran reported experiencing chronic knee pain, as well as stiffness, weakness, and swelling.  (See VA Exam, received 06/01/2006, p. 2.)  He wore a knee brace at all times and stated that he was able to function despite the pain because of his pain medications.  The Veteran had been shown to have arthritis in his knee for more than 20 years.  On physical examination, there was joint line tenderness and crepitus in the right knee.  (p. 3.)  Range of motion testing showed flexion to 70 degrees with pain at 60 degrees.  The examiner noted that the Veteran had last worked a year and a half prior, in a security job, and that his knee pain limited his ability to engage in prolonged standing or walking.

At a VA examination in August 2008 the Veteran reported symptoms including heat, redness, swelling, giving way, lack of endurance, locking, and fatigability.  (See VA Exam, received 08/22/2008, p. 2.)  He experienced a constant sharp burning pain in his knee, usually 9 out of 10 in intensity, which he treated with Ibuprofen and rest.  On physical examination, there was tenderness and guarding of movement in the right knee.  (p. 3.)  Range of motion testing showed flexion to 90 degrees with pain beginning at 45 degrees.  The combination of pain, fatigue, weakness, lack of endurance, and incoordination resulted in a functional loss of 45 degrees of motion.  There were corresponding limitations on the Veteran's ability to work and participate in daily activities because of impaired ability to engage in prolonged standing or walking, as well as squatting and running.

A physical therapy note from February 2010 discussed the treatment for the Veteran's right knee disability.  (See Medical Treatment Record, received 04/21/2010, p. 1.)  It noted that the Veteran had almost full range of motion in his knee, with pain throughout.

At a VA examination in April 2010, the Veteran reported symptoms including weakness, swelling, heat, redness, giving way, locking, fatigability, tenderness, subluxation, and pain.  (See VA Exam, received 05/12/2010, p. 2.)  He reported having flare-ups of pain as often as once a day that lasted as long as all day.  At such times, his pain was reported as 10 out 10 in intensity, and resulted in additional limitations of decreased range of motion and difficulty with standing and walking.  On physical examination, the Veteran's right knee showed instability, abnormal movement, weakness, tenderness, and guarding of movement.  (p. 3.)  There was no evidence of edema, effusion, redness, heat, deformity, malalignment, drainage, or subluxation.  Range of motion testing showed flexion to 90 degrees with pain at 90 degrees, with no additional limitations after repetitive use.  The examiner noted a functional impact of decreased walking, standing, bending, lifting/carrying objects, kneeling, jumping, running, and performing arduous physical activities.  (p. 4.) 

At the Board hearing in September 2011, the Veteran testified that his knee pain made it difficult for him to do many of his normal activities, and that he was precluded from things like driving for long distances.  (See Hearing Transcript, received 09/20/2011, pp. 6-8.)  He had last worked as a security guard, which required him to use his knee a lot and he was not able to work as a result of his knee disability.  He was also limited in his ability to be able to play and engage in other activities, such as sports, with his grandchildren.  (p. 9.)  He stated that his knee problems had gotten worse since his last VA examination.

At the VA examination in January 2013, the Veteran reported that he had constant knee pain which was worsened by standing and walking.  (See VA Exam, received 01/10/2013, p. 8.)  He could not stand for more than 10 minutes and could not walk more than half a block as a result of his knee pain.  He used a knee brace and a cane all of the time.  He could not lift anything over 10 pounds.  He described flare-ups characterized by really sharp pain and swelling, with the pain radiating to his hip, which required him to rest and lasted sometimes an hour and sometimes all day long.  Range of motion testing showed flexion to 70 degrees with pain throughout and no additional limitation after repetition.  (pp. 8-10.)  The examiner noted that the Veteran had functional impairment as a result of excess fatigability, weakened movement, incoordination, pain on movement, atrophy of disuse and restricted movement.  (p. 11.)  He also experienced instability of station, disturbance of locomotion, and difficulty with sitting, standing, and weight-bearing.  (p. 12.)  Muscle strength testing showed a weakness in flexion compared to the left leg.  The examiner described functional limitations related to instability in particular, with problems noted when the Veteran was not using his knee brace including standing independently, walking more than a few steps, and noted that he at these times he needed to support his weight with his arms.  (p. 17.)  He had experienced occasional difficulty in dressing himself and in using the toilet without assistance.

At a VA examination in January 2015, the Veteran reported that his knee pain had steadily increased since the time of the original injury.  (See C&P Exam, 06/11/2015, p. 6.)  He reported experiencing pain flare-ups which resulted in difficulty with prolonged ambulation, climbing stairs, running, and performing impact activities.  Range of motion testing showed flexion to 65 degrees, with no change after repetitive motion.  (pp. 6-8.)  The examiner noted additional function limitation due to pain, with flexion limited to only 60 degrees.  (p. 11.)  The examiner noted contributing factors of disability including limitation of motion, weakened motion, disturbance of locomotion, and interference with standing.  (p. 12.)  The examiner summarized the findings as showing severely decreased rang e of motion in the right knee with pain on movement and palpation.  (p. 22.)  The examiner stated that there was severe impairment in the right knee with an estimated additional limitation of flexion of 5 degrees during a flare-up.  Considering the evidence of previous examinations, the examiner estimated that the 5 degrees of additional limitation of flexion during a flare-up was applicable throughout the appeals period.  (pp. 22-23.)  

A statement by the Veteran's wife submitted in July 2015 noted the severity of the Veteran's disability.  (See Lay Statement, received 07/16/2015, p. 2.)  She stated that she had to help her husband into and out of bed, massage his knee, and soak it with epsom salt to relieve the pain and stiffness.  If he sat for a long period of time, she had to help support him if he tried to walk.

In November 2016, the Veteran submitted an affidavit regarding the severity of his right knee disability and its impact on his ability to work.  (See Affidavit, received 05/22/2017, p. 1.)  The Veteran stated that he had stopped working because of his knee problems, in that standing on his feet all day left his knee swollen and painful and he was unable to walk.  He experienced constant pain at a level of 9 out of 10 in intensity, with daily flare-ups occurring with any exertion whatsoever.  He would have to lie down and wait for the pain to subside.  He was taking pain medication for his knee which made him very drowsy.  He was unable to sit for longer than 30 minutes before he needed to stand up due to the pain in his knee, but would then have to support his weight on the arms of the chair in order to get up.  After 15 minutes of standing, he would then need to sit down to alleviate the pain.  He had difficulty getting out bed in the morning due to pain and stiffness in his knee, difficulty dressing because he couldn't bend his knee to put on shoes and socks, and difficulty showering because of instability and the need to use a shower chair.  He was unable to engage in many of the activities of daily living, to include mowing his lawn or cooking, and could not leave home to attend events that required him to sit for any length of time.  

In November 2016, the Veteran submitted an independent medical opinion based on a review of the record and an interview with the Veteran.  (See Medical Treatment Record, received 05/22/2017, p. 3.)  The examiner, an experienced orthopedist, provided a detailed review of relevant records, to include those cited above, as well as an explanation of the findings.  The examiner stated that the Veteran's functional flexion of his right knee was actually smaller than the range of motion testing showed prior to the onset of pain.  (p. 17.)  The examiner asserted that a true assessment of functional flexion required the "loading" of the joint either through weight bearing or simulated weight bearing.  "It is more likely than not that once the Veteran had flexed his knees to approximately 20 degrees he would have complained of sub patellar pain."  The examiner cited studies and the structure of the knee in noting that 20 degrees of flexion is the point at which bony structures make contact, and with the Veteran having had a meniscectomy, there was no padding there to prevent such contact.  (pp. 16-17.)

Prior to August 15, 2008

As noted above, the Veteran has argued for a higher disability rating as of June 2, 2000, but the earliest effective date possible for a higher disability rating under the provisions of 38 C.F.R. § 3.400 is April 2003.  The first evidence of the Veteran's range of motion of his right knee after that date was the May 2006 VA examination, which showed flexion to 70 degrees, with pain beginning at 60 degrees.  As such, even considering the limitations of motion imposed by the Veteran's pain, the criteria for a compensable disability rating for limitation of flexion - namely, flexion to 45 degrees or less - were not met.

The Board notes that the narrative portion of the Rating Decision issued on January 21, 2016 awards a separate compensable disability rating of 10 percent for limitation of flexion of the right knee as of January 8, 2013.  The accompanying codesheet, however, lists the 10 percent disability rating as having an effective date of June 2, 2000.  In light of the Court's JMR in this matter reminding the Board that the period on appeal includes that of June 2, 2000 to January 8, 2013 for the issue of entitlement to a separate compensable disability rating, the Board must presume the codesheet to contain an error.  It is not the Board's intention that the decision herein result in any prejudice to the Veteran compared to awards previously made.

As of August 15, 2008

At the VA examination on August 15, 2008, the Veteran's limitation of flexion was again measured.  At that time, his right knee showed flexion to 90 degrees, but pain began at 45 degrees, rendering a functional range of flexion to 45 degrees.  The Board finds that consideration of the functional range of motion and the Veteran's level of pain is appropriate in light of the severity of his knee disability (multiple ratings assigned).  As such, the Board finds that as of August 15, 2008, the criteria for a 10 percent disability rating for limitation of flexion of the right knee were met, or at least more nearly approximated.  However, inasmuch as that determination was made on the basis of the Veteran's onset of painful motion being 45 degrees, entitlement to a still higher disability rating is not shown.

The Board acknowledges the findings of the April 2010 VA examination showing a range of motion in the right knee of 90 degrees of flexion, with pain only at the end point of 90 degrees.  In light of the other examination findings showing onset of painful motion much sooner than the end point of the range, the Board considers this less severe presentation of symptoms to have been representative of a "good day" rather than of the Veteran's disability picture as a whole.  However, while the Board does not find the examination report warrants a decreased disability rating for the lack of painful motion, it likewise would not warrant a disability rating in excess of the assigned 10 percent rating.

As of January 20, 2013

The Veteran was again examined on January 20, 2013, and exhibited a range of motion of 70 degrees with pain throughout.  In light of the Veteran's specific arguments regarding his limitations of function, the Board accepts that the range of motion in the right knee is functionally less than the 70 degree range shown on examination.  The Board also accepts the assertions of the private examination in November 2016 of the need for "loading" or weight-bearing in order to assess the actual functional limits of the Veteran's right knee.  However, inasmuch as the Veteran has some range of motion, albeit painful, the Board cannot simply assign the disability rating as if there were ankylosis (complete loss of motion) in the Veteran's knee.

Rather, the Board has determined that the appropriate disability rating to be assigned is the maximum schedular disability rating of 30 percent.  This is based on the opinion of the November 2016 examination that the Veteran would most likely experience painful motion from the contact of the bony surfaces at approximately 20 degrees.  The rating criteria for a 20 percent disability rating are limitation of flexion to 30 degrees; the criteria for a 30 percent disability rating are limitation of flexion to 15 degrees.  The onset of painful motion described by the private orthopedist of 20 degrees falls between these two and, as such, would more nearly approximate the criteria for a 30 percent disability rating.  

The Board has considered the statements by the private orthopedist in November 2016 that prior VA examinations should have considered "loading" or weight-bearing ranges of motion for a true assessment of the Veteran's ability to function.  While this may be the most medically sound approach, the Board lacks the ability to go back in time and change the practice observed at the earlier VA examinations.  To that end, the Board must rely on the findings as shown on the examination reports.  Notably, in this instance and in light of the concerns about true functional impairment on weight bearing, the Board has chosen to assign disability ratings based on the onset of painful motion rather than the extent of flexion possible even with pain.  The Board judges this to be the most advantageous approach to the Veteran for the reasons stated.  Therefore, the staged ratings of 0 percent (noncompensable) prior to August 15, 2008, 10 percent thereafter until January 8, 2013, and then 30 percent are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The VA examiner in January 2015 noted that the Veteran's right knee disability resulted in limitations of functioning with relation to his ability to work.  (See C&P Exam, received 06/11/2015, p. 21.)  Specifically, the examiner stated that the Veteran could perform only light physical and sedentary tasks due to his disability.  

The record shows that the Veteran has a high-school diploma and attended cosmetology school after service separation.  (See Medical Treatment Record, received 05/22/2017, p. 12.)  He was unable to maintain employment in this field because it involved prolonged standing.  (p. 13.)  He then tried telephone work, which required prolonged sitting, and construction, which required prolonged standing and walking; both of these options were also unsuccessful.  He then worked as security guard for over 20 years, leaving work in 2014.  During his last 8 years on the job, his employer allowed him the freedom to sit whenever he needed to.  The examiner gave his opinion that the Veteran was not capable of securing and following substantially gainful employment as of January 2014.  (p. 18.)  

After considering all of the evidence of record, to include that set forth above, and in light of the decision herein to grant an increased disability rating for the right knee limitation of flexion, the Board finds that TDIU is warranted as of the last date on which the Veteran worked in 2014.  The award of increased disability rating herein yields a combined rating under 38 C.F.R. § 4.25 of at least 60 percent.  As all of the assigned ratings for the Veteran are based on the right knee disability, this is counted as a singled disability under 38 C.F.R. § 4.16, and satisfies the schedular requirements for an award of TDIU.  

With respect to the question of employability, the Board notes the opinion of the June 2015 VA examination that the Veteran could engage in light physical or sedentary work, as well as the opinion of the private examination in November 2016 that the Veteran cannot engage in prolonged standing or sitting.  The November 2016 opinion also stated that the Veteran was unemployable as of January 2014, the approximate date at which he stopped working.  The Board has considered the Veteran's limited education (a high school diploma plus training in cosmetology) and his work history primarily as a security guard and finds that the duties required are not compatible with the Veteran's physical ability to function over any significant amount of time during a work day.  The fact that the Veteran cannot sit for longer than 30 minutes without needing to stand and cannot stand for longer than 15 minutes without needing to sit would present challenges in any form of employment.  For these reasons, the Board finds that TDIU is warranted as of the date at which the Veteran left his last employment in 2014.


ORDER

Entitlement to a compensable disability rating for limitation of flexion of the right knee prior to August 15, 2008, is denied.

Entitlement to a disability rating higher than 10 percent for limitation of flexion of the right knee for the period of August 15, 2008, to January 8, 2013, is granted.

Entitlement to a 30 percent disability rating for limitation of flexion of the right knee as of January 8, 2013, is granted.

Entitlement to TDIU is granted.





______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


